Citation Nr: 0402190	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  94-21 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for service-connected left knee disorder, for the period 
prior to October 14, 1992 and for the period after April 1, 
1993. 


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1978 to May 
1981.

In a rating in December 1982, the regional office assigned a 
zero percent evaluation for disability of the left knee.  The 
evaluation for this disability was then increased to 10 
percent, effective from April 14, 1986.

The veteran filed his claim for an increased rating for 
disability of the left knee in January 1992.

In a rating action in June 1993, the regional office granted 
a temporary 100 percent evaluation for a period of 
convalescence following surgery for disability of the left 
knee, for the period from October 14, 1992, through March 30, 
1993.  The regional office then assigned a 10 percent 
evaluation for the disability from April 1, 1993. The veteran 
appealed this rating action.

In a rating action in March 1995, the regional office granted 
a 20 percent evaluation for a disability of the left knee, 
effective from April 1, 1993.  The veteran continued his 
appeal.

In August 1998, the Board remanded the case for additional 
development.
 
Subsequently, in a rating in January 1999, the regional 
office continued the denial of the veteran's claim for a 
rating in excess of 20 percent for disability of the left 
knee. 

In view of the veteran's timely appeal of the denial of his 
claim for a rating in excess of 10 percent from the date of 
the reopened claim in January 1992, the Board construed the 
appeal as presenting two issues with regard to the question 
of an increased rating for a disability of the left knee: 
Entitlement to a rating in excess of 10 percent for a 
disability of the left knee prior to October 14, 1992 (based 
on the reopened claim in January 1992), and entitlement to a 
rating in excess of 20 percent for a disability of the left 
knee effective from April 1, 1993.  In November 1999 the 
Board granted entitlement to a rating of 20 percent, but not 
higher, for a disability of the left knee prior to October 
14, 1992 and denied entitlement to a rating in excess of 20 
percent for a disability of the left knee after April 1, 
1993.     

In a December 1999 rating decision, the RO found that an 
earlier effective date of January 13, 1992, should be 
assigned for the increased rating of 20 percent for the 
service-connected left knee disorder. 

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court").  The Court 
granted the Appellee's motion, and in pertinent part, found 
that the part of the Board decision, which denied a rating in 
excess of 20 percent for a disability of the left knee prior 
to October 14, 1992, and which denied a rating in excess of 
20 percent for a disability of the left knee after April 1, 
1993, was vacated and remanded to the Board for further 
action in light of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub.L.No. 106-475, 114 Stat. 
2096 (2000).

In July 2002 the Board developed this case in an effort to 
obtain additional evidence.  The case was subsequently 
returned to the Board for further action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  This liberalizing law is 
applicable to this appeal.

A review of the claims folder reveals that the RO never 
properly advised the veteran of the VCAA, and the potential 
impact this law might have on his claim.  This violation of 
due process must be addressed before the Board can undertake 
any action in this claim.  Compliance requires that the 
veteran be notified, via letter, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  A 
general form letter, prepared by the RO, not specifically 
addressing the disability or disabilities at issue, is not 
acceptable.  The RO must indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant.  After the 
veteran and his representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
(see also Quartuccio v. Principi, 16 Vet. App. 183 (2002)), 
they should be given the opportunity to respond.

Furthermore, while this file was in the possession of the 
Board, additional development was undertaken, to include 
providing the veteran with a VA medical examination and 
obtaining the veteran's vocational rehabilitation files.  In 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) it was held, in essence, that 
evidence obtained by the Board could not be considered by the 
Board without first remanding the case to the AOJ (agency of 
original jurisdiction) for initial consideration.

In view of the foregoing, the case is remanded for the 
following:

1.	The RO must review the claims file 
and ensure that 
all notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 
2002) and in 38 C.F.R. § 3.159 (2003) 
are fully complied with and satisfied.  
After the veteran has been given notice 
as required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), he should be 
given the opportunity to respond.

2.  All up-to-date records of 
treatment, VA and private, of the 
veteran's left knee, should be secured 
for inclusion in the claims file.

3.  After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant should be 
furnished a supplemental statement of 
the case with the law and regulations 
applicable to VCAA and given the 
opportunity to respond thereto.  The RO 
is advised to make a determination 
based on the law and regulations in 
effect at the time of the decision, to 
include any further changes in VCAA or 
other legal precedents.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




